Title: To James Madison from Hendrick W. Gordon, 8 March 1815
From: Gordon, Hendrick W.
To: Madison, James


                    
                        Sir,
                        Boston 8th. March 1815.
                    
                    The peace lately concluded between the United States & Great Britain so honorable to our Country, and the satisfaction one of its Citizens would derive from owning in any Country that he was an American, together with a strong wish to visit Europe, has induced me to ask of the President in the most respectfull manner, for the Office of Consul to some commercial port in Europe, such an one as he may be pleased to appoint me to.
                    I will barely add, that the want of employment for the support of a little family, is a Circumstance which I am persuaded will not escape the consideration of the President.
                    The late President Adams, William Plumer late Governor of NHampshire, William Gray and Ebenr Seaver Esquires, have made you acquainted with my character and fitness for public employment. Should I be so fortunate as to obtain the Office I have asked for, I can assure the President that by my exertions, & strict attention to the duties of it, I hope to testify my sence of the obligations, I am under to my Country & to those, through whom I have attaind it. I have the honor to be with great Respect, Sir, your most Obedient Servant
                    
                        
                            Hendrick W Gordon
                        
                    
                